{¶ 51} I concur in the majority's analysis and disposition of Drake's direct appeal and SJD's cross appeal.
 {¶ 52} In addition to the reasons set forth by the majority to support its conclusion Newman was a loaned servant, I find the key is not necessarily whether Drake actually directly controlled Newman's regular clean-up routine, but whether Drake had the authority to do so. I believe the evidence establishes Drake had such authority, but it was unnecessary to exercise it in most respects because Newman's clean-up routine was well known to him. There was little need on the part of Drake to actually direct the means and manner of Newman's job. The failure to actually direct and/or control all the means or manner of Newman's work does not preclude a finding Newman was a loaned servant.